Order, as resettled, framing issues for separate trial by jury, modified by striking out the first framed issue, and as so modified affirmed, with ten dollars costs and disbursements to appellants. Whether or not the moneys alleged to have been paid were paid on account of net profits due the plaintiff, or were paid to him in consideration of a voluntary general release, .is within the matters triable under the second and third proposed issues. Rich, Young, Kapper, Lazansky and Hagarty, JJ., concur.